

 
CONFIDENTIAL



 
 
 

--------------------------------------------------------------------------------

                                                                                                            Exhibit
10(p)
 
 


 
 
ASSET PURCHASE AGREEMENT
 


 


 
 
BY AND BETWEEN
 
 


 
 
CLARINBRIDGE, LLC,
 
 
 a Nevada limited liability company
 
 


 
 


 
 
AND
 
 


 
 


 
 
SIBONEY CORPORATION,
 
 
A Maryland corporation
 
 


 
 

--------------------------------------------------------------------------------



 


 


 


 


 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL






 
ASSET PURCHASE AGREEMENT
 
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
December 19, 2007 (the “Effective Date”), by and between Clarinbridge, LLC, a
Nevada limited liability company (“Buyer”), and Siboney Corporation, a Maryland
corporation (“Seller”).
 
 
RECITALS
 
 
WHEREAS, Seller is the owner of that certain asset more particularly described
in Exhibit A attached hereto and incorporated herein (the “Asset”); and
 
 
WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Asset, at the price and on the terms and conditions set forth in
this Agreement.
 
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Parties, intending to be legally bound, hereby agrees as
follows:
 
 
1.
DEFINITIONS

 
 
For all purposes of this Agreement, capitalized terms not otherwise defined
herein shall have the following meanings:
 
 
“Affiliate” means with respect to any Person (including a Party), such Person’s
heirs, assigns, successors, delegates, agents, legal representatives, officers,
directors, managers, employees, contractors, stockholders, partners, members,
subsidiaries or investors of or in such Person or of or in any Affiliate of such
Person, or any Person which directly or indirectly, through one or more
intermediaries, Controls, is Controlled by, or is under common Control with such
Person.
 
 
“Breach” means any breach of, or any inaccuracy in, any representation or
warranty or any breach of, or failure to perform or comply with, any covenant or
obligation, in or of this Agreement or any other agreement, or any event which
with the passing of time or the providing of notice, or both, would constitute
such a breach, inaccuracy or failure.
 
 
“Business Day” means a day of the year that is not a Saturday, Sunday or a day
on which banks are required to close in the State of New York.
 
 
“CEO” means the Chief Executive Officer of Seller.
 
 
“Claim” means any past, present or future demand, claim, pleading, complaint,
charge, suit, action or cause of action, in law or equity, whether known,
unknown, actual or threatened, claiming any loss, damage, Liability,
performance, due, fine, amount, penalty, assessment, Taxes, costs or expenses
including, without limitation, interest, penalties and attorneys’ fees and
disbursements.
 
 
“Closing” means the consummation of the transactions and the making of the
deliveries contemplated by this Agreement.
 
 
“Control” or “Controlled” means possession, directly or indirectly, of a right
or rights to direct the management of a Person.
 


 
- 1 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
“EST” means Eastern Standard Time.
 
 
“Encumbrance” means any mortgage, lien, pledge, encumbrance, security interest,
deed of trust, option, encroachment, reservation, determination, ruling, order,
decree, writ, judgment, injunction, condition, restriction, agreement, Claim or
equity of any kind, any filing or agreement to file a financing statement as
debtor under the Uniform Commercial Code (“UCC”) or any similar statute, or any
subordination agreement in favor of another person.
 
 
“Laws” means all foreign, federal, state and local statutes, laws, ordinances,
regulations, rules, resolutions, orders, rulings, determinations, writs,
injunctions, awards (including, without limitation, awards of any arbitrator),
judgments and decrees applicable to the specified Person and to the businesses
and assets of such Person.
 
 
“Liability” means any liability, debt or other obligation (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, and whether due or to
become due) including, without limitation, any Liability for Taxes.
 
 
“Party” means Buyer or Seller as a party to this Agreement.
 
 
“Person” means any individual, for-profit or not-for-profit corporation, general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization, union or other entity or governmental body or agency,
including a Party.
 
 
“Taxes” means all federal, state, local and foreign taxes (including, without
limitation, income, profit, franchise, sales, use, real property, personal
property, ad valorem, excise, employment, social security and wage withholding
taxes) and installments of estimated taxes, assessments, deficiencies, levies,
imposts, duties, withholdings or other similar charges of every kind, character
or description imposed by any governmental authorities, and any interest,
penalties or additions to tax imposed thereon or in connection therewith.
 
 
2.
SALE AND PURCHASE OF THE ASSET

 
 
 
2.1.
The Asset

 
 
On the terms and subject to the conditions of this Agreement, Seller hereby
agrees to sell, assign, transfer and deliver to Buyer, and Buyer hereby agrees
to purchase, assume and accept from Seller, the Asset.  The sale and purchase of
the Asset shall be effected on the Closing Date (defined in Section 8.1), as
more fully set forth herein.  Nothing in this Agreement shall be construed as
Buyer purchasing from Seller anything other than the Asset.  Furthermore, both
Parties acknowledge and agree that Buyer agrees to purchase the Asset to hold
for future settlement or other disposition, and not for the primary purpose of
commencing litigation or any dispute with respect to the Asset.
 
 
 
2.2.
No Assumption of Liabilities

 
 
Buyer shall not assume or be deemed to have assumed, and Seller shall remain
responsible for, any and all Liabilities of Seller relating to the Asset
including, without limitation, Liabilities or obligations of Seller arising from
Seller’s conduct with respect to the Asset or the underlying assets giving rise
to the Asset, Tax Liabilities related to the Asset, or any Encumbrance affecting
the Asset.
 


 
- 2 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
 
2.3.
Purchase Price

 
For and in consideration of the conveyances described herein, upon satisfaction
of the conditions described in Section 7, Buyer agrees to pay in aggregate to
Seller, and Seller agrees to accept from Buyer as full consideration for the
sale of the Asset, the sum of ONE MILLION EIGHTEEN THOUSAND SEVEN HUNDRED TWENTY
FIVE U.S. DOLLARS AND NO CENTS (USD$1,018,725.00) (the “Purchase Price”).
 
 
 
2.4.
Delivery of Purchase Price

 
 
The Purchase Price shall be delivered to Seller by Buyer at Closing by wire
transfer of immediately available funds to an account designated by Seller in
writing to Buyer no later than three (3) Business Days prior to Closing (the
“Wire Notice”).  Each Party shall be solely responsible for any bank wire or
other transaction fees charged to it by its respective financial institution or
escrow in connection with the delivery of the Purchase Price.
 
 
 
2.5.
Disposition of Purchase Price

 
 
Seller hereby agrees that the amount of the Purchase Price, and the manner in
which it is to be delivered (as set forth in Sections 2.3 and 2.4,
respectively), constitute adequate and sufficient consideration for the sale to
Buyer of all title, rights and interests held by Seller in and to the Asset and
for the performance by Seller of all of its covenants and agreements hereunder.
 
 
3.
ADDITIONAL UNDERTAKINGS AND COVENANTS

 
 
 
3.1.
Confidentiality and Disclosure of Transaction

 
That certain Letter Agreement on Disclosure of Confidential and Proprietary
Information effective as of October 29, 2007 and entered into by the Parties
(the “Confidentiality Agreement”) is hereby incorporated herein by reference and
shall govern all aspects of confidentiality, nondisclosure and noncompetition
with respect to Confidential Information (as that term is defined in the
Confidentiality Agreement), the Asset, this Agreement and the transactions
contemplated thereby, and in all such respects not inconsistent with this
Agreement.  In addition, the Parties agree that neither Party shall disclose or
otherwise communicate to any other Person (that is not a Party or its Affiliate)
the content, provisions or terms of this Agreement or that any transaction
contemplated thereby shall be or has been consummated (except as permitted by
the Confidentiality Agreement or required under the rules of any regulatory
authority (including the Securities and Exchange Commission) having jurisdiction
over either Party).  In the event that Seller is required to make a disclosure
under the rules of any regulatory authority (including the Securities and
Exchange Commission) having jurisdiction over Seller, regarding any aspect of
the transactions contemplated hereby, such disclosure shall not include: (a) any
information provided by Buyer or its Affiliates to Seller respecting valuation
of the Asset or calculation of the Purchase Price; and (b) any other information
that is not reasonably necessary to fulfill the minimum requirements of the
disclosure rules of any regulatory authority (including the Securities and
Exchange Commission) having jurisdiction over Seller.
 
 
 
3.2.
Due Diligence; No Other Offers

 
 
 
3.2.1.
Due Diligence

 
 
For valuable consideration, the receipt of which is hereby acknowledged, and
through Closing, Seller agrees that Buyer shall have the right to complete its
due diligence investigation of Seller and the Asset (“Due Diligence”), and
Seller agrees to cooperate fully and in good faith to attempt to complete a
transaction relating to the Asset as expeditiously as possible after Buyer has
confirmed with Seller that Buyer is satisfied with its Due
 


 
- 3 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
Diligence.  In furtherance of the foregoing, Seller will provide Buyer, upon
reasonable request by Buyer, full access to any documents, records or other
materials in the possession of Seller relating to the Asset and Seller’s
business relating to the Asset, and will furnish Buyer with copies of documents
and with such other information as Buyer may reasonably request, all subject to
the provisions of Section 3.1.  If in Buyer’s sole and absolute discretion Buyer
is not satisfied for any reason whatsoever with any of the results of its Due
Diligence, Buyer shall have the right to terminate this Agreement by providing
written notice to Seller at any time prior to Closing.  In the event that this
Agreement is terminated pursuant to this Section 3.2.1, the Parties shall be
relieved from all further obligation or Liability hereunder, except with respect
to those terms and provisions which shall survive such termination as provided
herein, including the confidentiality provisions set forth in Section 3.1 which
shall survive.
 
 
3.2.2.
No Other Offers

 
 
Seller acknowledges that Buyer will incur significant expense in connection with
Due Diligence.  As a result, upon execution and delivery of this Agreement by
Seller and through Closing: (a) Seller shall terminate any existing discussions
or negotiations and shall cease to provide information to or otherwise cooperate
with any party other than Buyer and its Affiliates with respect to any
transaction relating to the Asset including, without limitation, a sale,
exchange, transfer, gift, loan or pledge of the Asset (“Asset Transaction”); (b)
unless and until this Agreement is terminated pursuant to Section 11, neither
Seller nor any of its Affiliates will directly or indirectly encourage, solicit,
initiate, have or continue any discussions or negotiations or participate in any
discussions or negotiations with, or provide any information to or otherwise
cooperate in any other way with, or enter into any agreement, letter of intent,
term sheet or agreement in principle with, or facilitate or encourage any effort
or attempt by any Person (other than with Buyer and its Affiliates) concerning
any Asset Transaction; (c) Seller shall notify Buyer promptly of any inquiries,
proposals or offers made by any Person to Seller with respect to any Asset
Transaction and furnish Buyer with the general terms thereof (including, without
limitation, the type and amount of consideration offered, the purpose of the
proposed Asset Transaction and the identity of such Person and proof of such
Person’s ability to pay such consideration, notwithstanding any confidentiality
agreement with such Person to which Seller may be party, provided that Buyer
shall maintain such terms of confidentiality); (d) Seller shall deal exclusively
with Buyer with respect to the Asset at the exclusion of any other prospects
respecting an Asset Transaction; and (e) Buyer shall, in the event of any
proposed Bona Fide Offer (as defined in this Section 3.2.2) respecting the
Asset, have a right of first refusal to purchase the Asset from Seller, for a
price that is substantially similar to the consideration proposed in a Bona Fide
Offer and under the terms and conditions of this Agreement, in lieu of such
Person, by providing Seller with written notice, within thirty (30) days of
receiving notice from Seller of a Bona Fide Offer, of Buyer’s intent to purchase
the Asset.  In the event that Buyer exercises such right of first refusal,
Closing shall occur within thirty (30) days of the date of such exercise.  “Bona
Fide Offer” for purposes of this Section 3.2.2 means an irrevocable and
verifiable offer by a Person other than by an Affiliate of Seller to enter into
a transaction respecting the Asset, regardless of the form or type of
transaction.
 
 
 
3.3.
Maintenance of the Asset

 
 
Seller shall not, from the Effective Date through Closing, have sold, assigned,
exchanged, transferred, gifted, loaned, settled or otherwise pledged the Asset
to the favor of another Person, or otherwise placed or allowed to be placed on
the Asset any Encumbrance, and shall have maintained the Asset in accordance
with Section 4.5.  Notwithstanding anything to the contrary in this Section 3.3,
if and only if in the event that the transactions contemplated herein are not
consummated by the Parties, nothing in this Agreement shall be construed to
limit, either directly or indirectly, any rights provided to Seller under any
Laws respecting the Asset, including any ability or right it may have to
participate in any settlement respecting the Asset.
 


 
- 4 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
 
3.4.
Disclosure of Certain Information; Certain Actions

   
 
If, from the Effective Date and at any time through Closing, Seller becomes
aware of any information which would cause the condition precedent set forth in
Section 7.1 not to be satisfied, Seller covenants that it will promptly inform
Buyer.  Subject to the terms and conditions hereof, from the Effective Date
through Closing the Parties shall not take any action which reasonably could be
expected to render any representation or warranty or covenant contained in this
Agreement untrue or incorrect in any material respect (except to the extent a
representation or warranty or covenant is qualified by materiality, in which
case the Parties shall refrain from taking any action that would render such
representation or warranty or covenant untrue or incorrect in any respect)
through Closing.  From the Effective Date through Closing, upon learning
thereof, each Party shall provide prompt written notice to the other Party of
any adverse development causing a Breach of any of such Party’s own
representations and warranties or of any material development affecting the
ability of such Party to consummate the transactions contemplated hereby and
carry out its obligations hereunder.  No disclosure by any Party pursuant to
this Section 3.4 shall be deemed to prevent or cure any misrepresentation,
Breach of warranty or Breach of covenant by such Party.
 
 
 
3.5.
Reasonable Efforts

 
 
Each Party shall use commercially reasonable efforts to take all action and to
do all things necessary, proper, or advisable in order to consummate and make
effective the transactions contemplated by this Agreement (including
satisfaction, but not waiver, of the conditions precedent to Closing set forth
in Sections 6 and 7).
 
 
4.
REPRESENTATIONS AND WARRANTIES OF SELLER

 
 
Seller represents and warrants to Buyer as follows:
 
 
 
4.1.
Organization and Standing

 
Seller is a Maryland corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Maryland, and has full and unrestricted
corporate authority to sell, transfer, assign or otherwise dispose of the Asset,
to execute this Agreement and to carry out the transactions contemplated hereby.
 
 
4.2.
Authorization

 
 
The execution, delivery and performance by Seller of this Agreement and all
other documents contemplated hereby, the fulfillment of and compliance with the
respective terms and provisions hereof and thereof, and the consummation by
Seller of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary corporate action on the part of Seller.
 
 
 
4.3.
Noncontravention

 
 
The execution, delivery and performance by Seller of this Agreement and all
other documents contemplated hereby, the fulfillment of and compliance with the
respective terms and provisions hereof and thereof, and the consummation by
Seller of the transactions contemplated hereby and thereby (a) do not and will
not conflict with, or violate any provision of, any Law having applicability to
Seller or any of its assets, except for such conflicts or violations which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of Seller to close the transactions contemplated
hereby, or any provision of any governing document of Seller, (b) do not and
will not conflict with, or result in any Breach of, or constitute a default
under any material agreement to which Seller is a party or by which it or any of
its assets may be bound, and (c) do not and will
 


 
- 5 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
not result in or require the creation or imposition of or result in the
acceleration of any indebtedness with respect to Seller or any of its assets.
 
 
 
4.4.
Taxes

 
 
           Seller or its Affiliates have not caused any security interests or
other Encumbrance upon the Asset in connection with any failure (or alleged
failure) to pay any Taxes, and Seller is not aware and has no reason to be aware
of any dispute or Claim concerning any Liability for Taxes in connection with or
that may affect the Asset.
 
 
 
4.5.
Title to the Asset

 
 
Except as set forth on Schedule 4.5, Seller has good, valid and marketable title
to the Asset owned by it, free and clear of all Encumbrances.
 
 
 
4.6.
Absence of Claims

 
 
Except for those Claims included in the list of Encumbrances set forth on
Schedule 4.5 that will be satisfied prior to or at Closing, there are no Claims
affecting or involving Seller or the Asset or the transactions contemplated by
this Agreement which may prohibit or otherwise restrict the sale of the Asset by
Seller to Buyer.
 
 
 
4.7.
Binding Obligation

 
 
This Agreement constitutes a valid and binding obligation of Seller, enforceable
in accordance with its terms, and each document to be executed by Seller
pursuant hereto, when executed and delivered in accordance with the provisions
hereof, shall be a valid and binding obligation of Seller, enforceable in
accordance with its terms, except as such enforceability may be limited by (a)
bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally and (b) general principles of equity as determined by a court of
competent jurisdiction (regardless of whether such enforceability is considered
in a proceeding in equity or at law).
 
 
 
4.8.
Disclosure

 
 
No information in any significant written materials furnished or to be furnished
by Seller to Buyer pursuant to this Agreement, or in connection herewith or with
the transactions contemplated hereby, contains or will contain any untrue or
misleading statement or omit or will omit any fact necessary to make the
statements contained herein or therein, in light of the circumstances under
which made, not misleading.
 
 
 
4.9.
Solvency

 
 
Both prior to and through Closing, after giving effect to the transactions
contemplated by this Agreement and the other agreements executed in connection
herewith, Seller is not and will not be insolvent.
 
 
 
4.10.
Absence of Bankruptcy Proceedings


 
 
There are no bankruptcy, reorganization or arrangement Claims pending against,
being contemplated by, or threatened against Seller.
 
 
5.
REPRESENTATIONS AND WARRANTIES OF BUYER

 
 
Buyer hereby represents and warrants to Seller as follows:
 


 
- 6 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
 
5.1.
Organization and Standing

 
 
Buyer is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Nevada, and has the full and
unrestricted limited liability company power and authority to acquire, own and
hold the Asset, to execute and deliver this Agreement and to carry out the
transactions contemplated hereby.
 
 
 
5.2.
Authorization

 
 
The execution, delivery and performance by Buyer of this Agreement and all other
documents contemplated hereby, the fulfillment of and compliance with the
respective terms and provisions hereof and thereof, and the consummation by
Buyer of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary limited liability company action on the part of
Buyer.
 
 
 
5.3.
Noncontravention

 
The execution, delivery and performance by Buyer of this Agreement and all other
documents contemplated hereby, the fulfillment of and compliance with the
respective terms and provisions hereof and thereof, and the consummation by
Buyer of the transactions contemplated hereby and thereby (a) do not and will
not conflict with, or violate any provision of, any Law having applicability to
Buyer or any of its assets, except for such conflicts or violations which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of Buyer to close the transactions contemplated
hereby, or any provision of any governing document of Buyer, (b) do not and will
not conflict with, or result in any Breach of, or constitute a default under any
material agreement to which Buyer is a party or by which it or any of its assets
may be bound, and (c) do not and will not result in or require the creation or
imposition of or result in the acceleration of any indebtedness with respect to
Buyer or any of its assets.


 
 
5.4.
No Affiliation with the Republic of Cuba (“Cuba”)

 
Buyer and its Affiliates have never been, are not and have no intention of being
affiliated with Cuba in violation of any Law, and any and all principals owning
or otherwise having an investment in the interests of Buyer, in whole or in
part, with respect to such ownership or investment, are and remain in compliance
with applicable Law including, but not limited to, U.S. Laws relating to the
economic embargo against Cuba, counterterrorism, anti-drug trafficking, foreign
corrupt practices and other “know your customer” requirements.
 
 
 
5.5.
Binding Obligation

 
 
This Agreement constitutes a valid and binding obligation of Buyer, enforceable
in accordance with its terms, and each document to be executed by Buyer pursuant
hereto, when executed and delivered in accordance with the provisions hereof,
shall be a valid and binding obligation of Buyer, enforceable in accordance with
its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency or other similar laws affecting creditors’ rights generally and (b)
general principles of equity as determined by a court of competent jurisdiction
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
 
6.
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

 
 
The obligations of Seller under this Agreement are subject to the fulfillment,
at or prior to Closing, of each of the following conditions precedent, and
failure to satisfy any such condition precedent shall excuse and discharge all
obligations of Seller to carry out the provisions of this Agreement, unless such
failure is agreed to in writing by Seller:
 


 
- 7 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
 
6.1.
Representations and Warranties

 
 
The representations and warranties made by Buyer in this Agreement shall be true
and complete in all respects when made and on and through Closing as though such
representations and warranties were made on and as of such time, except to the
extent a representation or warranty is qualified by materiality, in which case
Seller shall refrain from taking any action that would render such
representation or warranty untrue or incorrect in any respect.
 
 
 
6.2.
Performance

 
 
Buyer shall have performed and complied in all material respects with all
covenants required by this Agreement to be performed or complied with by Buyer
prior to Closing.
 
 
 
6.3.
Legal Proceedings

 
 
No action or proceeding by or before any governmental authority shall have been
instituted by Buyer or its Affiliates (and not subsequently dismissed, settled
or otherwise terminated) which is reasonably expected to restrain, prohibit or
invalidate the transactions contemplated by this Agreement.
 
 
 
6.4.
Officer Certificate

 
 
Buyer shall have delivered to Seller a certificate executed by a senior officer
of Buyer, certifying to the fulfillment by Buyer of the conditions set forth in
Sections 6.1 through 6.3 (“Officer Certificate”).
 
 
7.
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER

 
 
The obligations of Buyer under this Agreement are subject to the fulfillment, at
or prior to Closing, of each of the following conditions, and failure to satisfy
any such condition shall excuse and discharge all obligations of Buyer to carry
out the provisions of this Agreement, unless such failure is agreed to in
writing by Buyer:
 
 
 
7.1.
Representations and Warranties

 
 
The representations and warranties made by Seller in this Agreement shall be
true, complete and correct in all material respects when made and on and through
Closing as though such representations and warranties were made on and as of
such time, except to the extent a representation or warranty is qualified by
materiality, in which case Seller shall refrain from taking any action that
would render such representation or warranty untrue or incorrect in any respect.
 
 
 
7.2.
Performance

 
 
Seller shall have performed and complied in all material respects with all
covenants required by this Agreement to be performed or complied with prior to
Closing.
 
 
 
7.3.
Legal Proceedings

 
 
No action or proceeding by or before any governmental authority shall have been
instituted by Seller or its Affiliates (and not subsequently settled, dismissed
or otherwise terminated) which is reasonably expected to restrain, prohibit or
invalidate the transactions contemplated by this Agreement.
 


 
- 8 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
 
7.4.
Material Consents

 
 
At or prior to Closing, the secured creditors of Seller including, but not
limited to, those listed in Schedule 7.4 shall have provided in writing to
Seller their respective consents (the “Material Consents”) to the transactions
contemplated hereby.  In addition, Seller shall have caused such creditors to
provide Buyer at or prior to Closing with UCC termination statements as shall be
required to release any Encumbrances affecting the Asset, which termination
statements may be filed by Buyer only upon Seller’s receipt of the Purchase
Price.  In the event that Buyer provides Seller with such termination statements
prior to Closing and Seller does not receive the Purchase Price or the
transactions contemplated hereby are not otherwise consummated, Buyer shall
immediately return such termination statements to Buyer and shall destroy any
and all copies thereof in Buyer’s possession.
 
 
7.5.
Certificates of Good Standing

 
 
At or prior to Closing, Seller shall have delivered to Buyer a short-form
certificate issued by the Maryland Secretary of State evidencing the good
standing of Seller, as of a date not more than thirty (30) days prior to the
Closing Date, as a corporation organized under the laws of the State of
Maryland.
 
 
 
7.6.
Secretary Certificate

 
 
Seller shall have delivered to Buyer a certificate executed by the Secretary of
Seller and dated as of the Closing Date, as to the articles of incorporation and
by-laws of Seller, the resolutions adopted by the board of directors of Seller
in connection with this Agreement, and the incumbency of the CEO of Seller,
along with copies of said articles, by-laws and resolutions attached as exhibits
thereto (“Secretary Certificate”).
 
 
 
7.7.
CEO Certificate

 
 
Seller shall have delivered to Buyer a certificate executed by the CEO of Seller
and dated as of the Closing Date, certifying to the fulfillment by Seller of the
conditions set forth in Sections 7.1 through 7.4 (“CEO Certificate”).
 
 
8.
CLOSING

 
 
 
8.1.
Closing Procedures

 
 
Closing shall occur on no later than the fifth (5th) Business Day after the
satisfaction or waiver of the conditions precedent set forth in Sections 6 and
7, but in no event later than December 31, 2007, unless otherwise agreed by the
Parties in writing (the “Closing Date”).

 
 
 
8.2.
Deliveries by Seller

 
 
On or prior to the Closing Date, Seller shall deliver to Buyer the following:
 
 
8.2.1.  a Secretary’s Certificate, to the effect and substantially in the form
of Exhibit B attached hereto and incorporated herein, as required by Section
7.6;
 
 
8.2.2.  a CEO Certificate, to the effect and substantially in the form of
Exhibit C attached hereto and incorporated herein, as required by Section 7.7;
 


 
- 9 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




8.2.3.  a Bill of Sale and Assignment of Rights to the effect and substantially
in the form of Exhibit D attached hereto and incorporated herein, and such other
instruments of transfer as Buyer shall reasonably require to have title to the
Asset transferred to Buyer;
 
8.2.4.  a Letter from Southwest Bank of St. Louis in favor of Buyer to the
effect and substantially in the form of Exhibit E attached hereto and
incorporated herein;
 
 
8.2.5.  a Letter from Timothy J. Tegeler in favor of Buyer to the effect and
substantially in the form of Exhibit F attached hereto and incorporated herein;
 
 
8.2.6.  a Letter from Lewis B. Shepley in favor of Buyer to the effect and
substantially in the form of Exhibit G attached hereto and incorporated herein;
 
 
8.2.7.  all original documentation including, without limitation, decisions,
opinions, judgments, maps, photographs, exhibits, legal descriptions,
agreements, share certificates or other proofs of ownership, title or rights in
or pertaining to the Asset and its underlying assets giving rise to the Asset,
to the extent that originals are in Seller’s possession are reasonably
accessible to Seller, or otherwise copies of such documentation shall suffice;
and
 
 
8.2.8.  such other documentation as Buyer may reasonably request.
 
 
 
8.3.
Deliveries by Buyer

 
 
On or prior to the Closing Date, but in no event prior to Buyer’s receipt of
Seller’s Closing deliveries set forth in Section 8.2, Buyer shall deliver the
following:
 
 
8.3.1.  a wire transfer of the Purchase Price payable in accordance with
Section 2.4;
 
 
8.3.2.  an Officer Certificate, to the effect and substantially in the form of
Exhibit H attached hereto and incorporated herein, as required by Section 6.4;
and
 
8.3.3. such other documents as Seller may reasonably request.
 
 
9.
SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION

 
 
 
9.1.
Survival of Representations

 
 
All representations, warranties, covenants, indemnities and other promises made
by any Party to this Agreement herein or pursuant hereto shall also be deemed
made on and through Closing as though such representations, warranties,
covenants, indemnities and other promises were made on and as of such time, and
all such representations, warranties, covenants, indemnities and other promises
shall survive Closing and any investigation, audit or inspection at any time
made by or on behalf of any Party for a period of two (2) years after the
Closing Date.
 
 
 
9.2.
Indemnification by Seller

 
 
Subject to the conditions and provisions of this Section 9.2, Seller hereby
agrees to indemnify, defend and hold harmless Buyer and its Affiliates from and
against and in any respect of all Claims asserted against, resulting to, imposed
upon or incurred by Buyer or its Affiliates, directly or indirectly, by reason
of or resulting from any Breach of any representation or warranty or
noncompliance with any covenants given or made in this
 


 
- 10 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
 Agreement by Seller or its Affiliates, or from any Liabilities of Seller
relating to the Asset including, but not limited to, any Claim of any secured
creditor of Seller including, without limitation, Southwest Bank of St. Louis,
Timothy J. Tegeler, or Lewis B. Shepley.  Buyer's knowledge prior to  and
through Closing of any inaccuracy or Breach of any representation, warranty or
covenant made or to be performed by Seller under this Agreement or the
agreements contemplated hereby shall not limit or affect any right of Buyer or
its Affiliates to indemnification under this Section 9.2.
 
 
10.
EQUITABLE REMEDIES

 
 
Seller acknowledges and agrees that the Asset and the transactions contemplated
hereby are unique, and that the harm to Buyer resulting from any Breach by
Seller of its obligations hereunder cannot be adequately compensated by
damages.  Accordingly, Seller agrees that Buyer shall be entitled, without the
requirement of having to post a bond or other security, to equitable relief,
including injunctive relief and specific performance in order to enforce its
rights hereunder.  Such remedies will not be the exclusive remedies for any
Breach by Seller, but will be in addition to all other remedies available, at
law or in equity, to Buyer.
 
 
11.
TERMINATION

 
 
 
11.1.
Termination


 
This Agreement may be terminated at any time prior to Closing under any one or
more of the following circumstances:
 
 
11.1.1.      by the mutual written consent of the Parties;
 
 
11.1.2.      by written notice of Buyer to Seller in accordance with
Section 3.2.1;
 
 
11.1.3.      by written notice of Buyer to Seller, if any of the conditions
precedent set forth in Section 7 have not been fulfilled by December 31, 2007,
or after learning of a Breach of a representation or warranty by Seller which
would cause the conditions set forth in Section 7.1 not to be satisfied,
provided that Seller shall have a reasonable opportunity to cure such Breach
prior to any termination by Buyer;
 
 
11.1.4.      by written notice of Seller to Buyer, if any of the conditions
precedent set forth in Section 6 have not been fulfilled by the Closing Date, or
after learning of a Breach of a representation or warranty by Seller which would
cause the conditions set forth in Section 6.1 not to be satisfied, provided that
Buyer shall have a reasonable opportunity to cure such Breach prior to any
termination by Seller; or
 
 
11.1.5.      by either Party by written notice to the other Party, if
(a) Closing has not occurred by December 31, 2007 and (b) the failure to close
on or before the Closing Date did not result from the failure of the Party
seeking termination of this Agreement to fulfill any undertaking or commitment
provided for herein that such Party is required to fulfill prior to Closing.
 
 
 
11.2.
Effect of Termination



 
 
In the event that this Agreement is terminated as provided in this Section 11.2,
this Agreement shall forthwith become wholly void and of no effect, and the
Parties shall be released from all obligations hereunder, other than except with
respect to those terms and provisions which shall survive such termination as
provided herein (including Section 3.1 with respect to confidentiality).
 


 
- 11 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
12.
MISCELLANEOUS

 
 
12.1.
Further Assurances

 
 
Each Party agrees that, from time to time, whether before, at or after Closing,
such Party will take or cause to be taken such further actions to execute,
deliver and file or cause to be executed, delivered and filed such further
documents, and will obtain such consents, as may be necessary or as may be
reasonably requested by the other Party, in order to fully effectuate the
purposes, intents, terms and conditions of this Agreement.
 
 
12.2.
Expenses

 
 
Subject to the indemnity provisions of Sections 9.2 and 12.3, each Party shall
pay its own expenses incident to this Agreement and the transactions
contemplated hereunder including, without limitation, all attorneys’ and
accounting costs, fees, disbursements and Taxes.
 
 
12.3.
No Brokers

 
 
Each Party represents and warrants to the other Party that such Party has not
engaged any broker, finder or agent in connection with the transactions
contemplated by this Agreement that will give rise to any unpaid Liability to
any broker, finder or agent for any brokerage fees, finders’ fees or commissions
with respect to the transactions contemplated by this Agreement, for which
Seller or Buyer will be responsible after Closing.  Each Party agrees to
indemnify, defend and hold harmless each other Party and its Affiliates from and
against any and all Claims asserted against such Party or its Affiliates for any
such broker fees or commissions by any persons purporting to act or to have
acted for or on behalf of the indemnifying party.
 
 
12.4.
No Third Party Rights

 
 
This Agreement is intended solely for the benefit of the Parties and their
respective heirs, successors, permitted assigns and legal representatives, and
is not intended to confer any benefit upon, or create any rights in favor of,
any Person other than the Parties.
 
 
12.5.
Assignment

 
 
Buyer shall have the right to assign its rights and obligations under this
Agreement, in whole or in part, to an Affiliate or to designate any of its
Affiliates (to the extent permitted by Law) to perform any of its obligations
hereunder; provided, however, that Buyer shall remain liable to Seller for the
satisfaction of Buyer’s obligations hereunder.  Except as set forth in the
preceding sentence, neither Party may assign its rights and obligations under
this Agreement, in whole or in part, whether by operation of law or otherwise,
without the prior written consent of the other Party, and any such assignment
contrary to the terms hereof shall be null and void and of no force and
effect.  In no event shall the assignment by a Party of its rights or
obligations under this Agreement, whether before, at or after Closing, release
such Party from its obligations hereunder.
 
 
12.6.
Entire Agreement; Modification

 
 
This Agreement, together with its Exhibits, Schedules, the Confidentiality
Agreement and the other documents specifically furnished pursuant hereto,
constitute the entire agreement by and among the Parties with respect to the
transactions contemplated herein, and supersede all prior oral or written
agreements, commitments, promises or understandings with respect to the matters
provided for herein.  In the event of any conflict between this Agreement and
any Exhibit or Schedule to this Agreement, the Confidentiality Agreement and/or
any other document specifically furnished pursuant hereto, this Agreement shall
take precedence and its terms shall govern.
 


 
- 12 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
No amendment, modification or discharge of this Agreement shall be valid or
binding unless set forth in writing and duly executed and delivered by the Party
against whom enforcement of such amendment, modification or discharge is sought.
 
 
12.7.
Remedies Cumulative; Waiver

 
 
The rights and remedies of the Parties are cumulative and not alternative.  No
delay or failure on the part of any Party in exercising any right, power or
privilege under this Agreement or under any other documents furnished in
connection with or pursuant to this Agreement shall impair any such right, power
or privilege or be construed as a waiver of any default or any acquiescence
therein.  No single or partial exercise of any such right, power or privilege
shall preclude the further exercise of such right, power or privilege, or the
exercise of any other right, power or privilege.  No waiver shall be valid
against any Party unless made in writing and signed by the Party against whom
enforcement of such waiver is sought and then only to the extent expressly
specified therein.
 
 
12.8.
Severability

 
 
If any term or provision of this Agreement, its Exhibits, Schedules, the
Confidentiality Agreement or any other document specifically furnished pursuant
hereto shall held by an authority of competent jurisdiction to be invalid or
unenforceable in any respect, in whole or part, such term or provision shall be
ineffective to the extent of such invalidity or unenforceability only, and shall
not affect in any way the remaining terms or provisions of this Agreement, its
Exhibits, Schedules, the Confidentiality Agreement or any other document
specifically furnished pursuant hereto.
 
 
12.9.
Governing Law

 
 
This Agreement, the rights and obligations of the Parties, and any disputes
arising from, under, based on or related to this Agreement shall be governed by
and construed in accordance with the laws of the State of New York (without
regard to conflicts of law principles).
 
 
12.10.
Dispute Resolution

 
 
Any dispute between the Parties arising from, under, based on or relating to
this Agreement shall be exclusively submitted to and resolved by confidential
binding arbitration in, which shall be brought in St. Louis, Missouri, for any
dispute brought by Buyer, and in Miami, Florida, for any dispute brought by
Seller, and any such arbitration shall be conducted and arbitrator(s) shall be
appointed in accordance with rules of the American Arbitration Association;
provided, however, any request for equitable relief as provided for in this
Agreement shall be brought before the courts of the State of Missouri if brought
by Buyer or the State of Florida if brought by Seller, or they have or can
acquire jurisdiction, in the United States District Court for the Eastern
District of Missouri if brought by Buyer or in the United States District Court
for the Southern District of Florida if brought by Seller, and the Parties
expressly consent to the jurisdiction of such courts and expressly waive any
objection to venue laid therein for such purposes.  The Parties agree that
process in any such proceeding described in the preceding sentence may be served
on any Party, anywhere in the world.  In the event of any dispute between the
Parties relating to this Agreement, the prevailing Party (as determined by a
court of competent jurisdiction), whether at law or in equity, shall be
reimbursed by the other Party for reasonable attorneys’ fees and costs related
to any such dispute.
 
 
12.11.
Notices

 
 
All notices, demands, requests, or other communications which may be or are
required to be delivered to any Party pursuant to this Agreement shall be in
writing and shall be either (a) hand delivered, (b) sent

 
- 13 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL


 
by courier or mailed by first-class, registered or certified mail, return
receipt requested, postage prepaid, or (c) transmitted by facsimile, addressed
as follows (as changed from time to time by each Party, respectively, in
writing):
 
If to Buyer:
 
Attn: Mark Entwistle, Manager
Clarinbridge, LLC
c/o 1000 East Williams Street, Suite 204
Carson City, Nevada 89701
Facsimile: (913) 851-0713
 
With a copy (which shall not constitute notice to Buyer) to:
 
Scott R. Jablonski, Esq.
The Law Firm of Scott R. Jablonski, P.L.
1200 West Avenue, Suite 306
Miami Beach, Florida 33139
Facsimile: (305) 397-0956
 
If to Seller:
 
Attn: Timothy J. Tegeler
Siboney Corporation
325 North Kirkwood Road, Suite 300
St. Louis, Missouri 63122
Facsimile: (314) 822-3197
 
With a copy (which shall not constitute notice to Seller) to:
 
Thomas A. Litz
Thompson Coburn LLP
One US Bank Plaza
St. Louis, Missouri 63101
Facsimile: (314) 552-7072
 
Notices shall be deemed to be duly given on the date of receipt when received by
5:00 p.m. EST; provided, however, if any notice is received on a date that is
not a Business Day, then such notice shall be due, and shall be deemed to be
duly given when received, by 5:00 p.m. EST on the next succeeding Business Day.
 

12.12.
Headings

 
 
Section headings contained in this Agreement are inserted for convenience of
reference only, shall not be deemed to be a part of this Agreement for any
purpose, and shall not in any way define or affect the meaning, construction or
scope of any of the provisions hereof.
 
 
12.13.
Interpretation

 
 
For purposes of this Agreement, (a) words in the singular shall be held to
include the plural and vice versa and words of one gender shall be held to
include the other gender as the context requires, (b) the terms “hereof”,
“herein”, and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement, (c) references to Sections and Exhibits,
unless otherwise specified, shall be construed as references to Section and
Exhibits of this Agreement, (d) the word “including” and words of similar import
when used in this Agreement shall mean “including,
 


 
- 14 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
without limitation,” unless the context otherwise requires or unless otherwise
specified, (e) the word “or” shall not be exclusive, and (f) the provisions
hereof shall apply, when appropriate, to successive events and transactions.
 
 
12.14.
Both Parties as Drafters; Authorization

 
 
Each Party agrees that: (a) it has carefully read and understands the effect of
this Agreement; (b) it has retained or was given the opportunity to retain the
assistance of separate counsel in carefully reviewing, discussing and construing
all terms of this Agreement; (c) its counsel, where retained, has read and
considered this Agreement and has advised it concerning the effect of executing
this Agreement; (d) in executing this Agreement, it has not relied upon any
representation, understanding or agreement not expressly set forth herein; (e)
it (or its Affiliates) have not made any representations to the other Party or
its Affiliates that is not expressly set forth herein and further, but not in
limitation of the foregoing, it has made no representations to the other Party
which relate to or affect the consideration, cause or any condition for which
this Agreement is entered into, which representations have not been expressly
embodied herein; (f) it executes this Agreement as its free and voluntary act,
without duress, coercion or undue influence exerted by or on behalf of a Party
or any other party; and (g) it (or its Affiliates) has full and complete
authorization and power to execute this Agreement.  This Agreement shall,
therefore, be deemed and treated as if drafted by both of the Parties, and no
term, condition or provision of this Agreement shall be construed more strictly
against either Party.
 
 
12.15.
Counterparts

 
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original copy of this Agreement, and all of which, when taken
together, shall be deemed to constitute one and the same agreement.  The
exchange of copies of this Agreement and of signature pages by facsimile
transmission shall constitute effective execution and delivery of this Agreement
as to the Parties and may be used in lieu of the originally signed copy for all
purposes.  Signatures of the Parties transmitted by facsimile shall be deemed to
be their original signatures for any purpose whatsoever.
 
 
12.16.
Enforceability

 
 
The obligations of the Parties hereunder and the provisions of this Agreement
which by their nature survive the termination of this Agreement shall be binding
upon, inure to the benefit of, and be enforceable by and against the Parties and
their valid heirs, successors, permitted assigns and legal representatives.
 
 


 
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 


 
- 15 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
IN WITNESS WHEREOF, the Parties have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the Effective
Date.
 

 
BUYER:
             
CLARINBRIDGE, LLC,
 
a Nevada limited liability company
             
By:  /s/ Mark Entwistle                                                 
 
Name: Mark Entwistle
 
Title: Manager
 
Date: 12/19/2007                                                         
             
SELLER:
             
SIBONEY CORPORATION,
 
a Maryland corporation
             
By:  /s/ Timothy J. Tegeler                                            
 
Name: Timothy J. Tegeler
 
Title: CEO
 
Date: 12/19/2007                                                          



 
- 16 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL






 
EXHIBIT A
 
 
Description of the Asset
 
 
That certain Claim No. CU-2510 against the Republic of Cuba issued in the name
of SIBONEY CORPORATION, a Maryland corporation, said claim being certified in
the amount of TWO MILLION FOUR HUNDRED FIFTY FOUR THOUSAND SIXTY EIGHT DOLLARS
AND NO CENTS (USD$2,454,068.00), together with interest entitled thereupon said
amount at 6% per annum running from November 23, 1959 to date of settlement, as
certified by the United States Foreign Claims Settlement Commission of the
United States Department of Justice, In the Matter of SIBONEY CORPORATION
(Decision No. CU-5906), dated October 20, 1971, as published by the United
States Foreign Claims Settlement Commission of the United States Department of
Justice and rendered pursuant to Title V of the International Claims Settlement
Act of 1949, 22 U.S.C. 1621 et seq., together with all rights, title, interests,
warranties, guarantees, licenses, powers, authorities, permits, actions, awards,
damages, retribution, restitution, monies, compensation, paybacks, proceeds,
rents, issues, profits and any other form of benefit, of, in the favor of or
owing, from the beginning of time until forever, SIBONEY CORPORATION and its
successors and assigns, therein, pertaining thereto or by virtue thereof, or
resulting from any settlement thereof, under the laws of the United States of
America, the Republic of Cuba, international law or any other applicable laws,
rules or regulations, but specifically excluding any right, title and interest
which SIBONEY CORPORATION has or may have in the underlying leasehold and other
property from which Claim No. CU-2510 against the Republic of Cuba arose.
 


 
- i -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
EXHIBIT B
 
 
Form of Secretary Certificate
 
 
SECRETARY CERTIFICATE
 
THIS SECRETARY’S CERTIFICATE (this “Certificate”) is delivered to CLARINBRIDGE,
LLC, a Nevada limited liability company (“Buyer”), pursuant to Section 7.6 of
that certain Asset Purchase Agreement dated as of December 19, 2007 (the
“Purchase Agreement”), by and among Buyer and SIBONEY CORPORATION (“Seller”).
 
The undersigned certifies to the best of [her/his] actual knowledge that:
 
1.           Attached hereto as Exhibit 1 is a true, correct and complete copy
of Seller’s Articles of Incorporation as in effect on and as of the date hereof,
including all amendments and modifications thereto as of the date hereof (the
“Articles”).  No amendment to or restatement of the Articles has been filed as
of the date hereof, and no action has been taken by Seller or its Affiliates in
contemplation of the filing of any amendment to or restatement of the
Articles.  No proceeding for the dissolution, merger, consolidation or
liquidation of Seller or for the sale of all or substantially all of its assets
is pending, or, to the best of my knowledge, threatened, and no such proceeding
is contemplated by Seller.
 
2.           Attached hereto as Exhibit 2 is a true, correct and complete copy
of the by-laws of Seller, as in effect on and as of the date hereof, including
all amendments and modifications thereto as of the date hereof.
 
3.           Attached hereto as Exhibit 3 is a true, correct and complete copy
of resolutions duly adopted by Seller’s board of directors as of the date hereof
in connection with the Purchase Agreement, at which meeting a quorum was at all
times present in person and acting or unanimous consent was obtained where
appropriate, and which resolutions have not been modified or rescinded since
their adoption and are in full force and effect as of the date hereof.
 
4.           The following named individuals are duly elected (or appointed) and
acting officers of Seller, and hold, and at all times since their election or
appointment have held, the offices set forth opposite their respective names as
of the date hereof, and the signatures set opposite the respective names and
titles of said officers are their true and authentic signatures.  Each such
officer is authorized to execute the Purchase Agreement and the certificates,
agreements and other documents to be delivered by the Purchaser in connection
therewith.
 
Name
 
Title
 
Specimen Signatures
Timothy J. Tegeler
William D. Edwards, Jr.
Rebecca M. Braddock
 
 
CEO
CFO
Secretary
 
___________________________
___________________________
___________________________



5.           Each person who, as an officer of Seller, signed the Purchase
Agreement and the certificates, agreements and other documents to be delivered
by Seller, together with any and all amendments thereto, was duly elected or
appointed, qualified and acting as such officer of Seller at the time of the
signing thereof and was duly authorized to sign such document on behalf of
Seller, and the signature of such person appearing on each such document is the
genuine signature of such officer.
 


 
- ii -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




6.           Attached hereto as Exhibit 4 is a short-form good standing
certificate from the Secretary of the State of Maryland.  Such certificate
certifies that Seller is currently existing and qualified as a corporation in
good standing and qualified to do business in such jurisdiction and has paid all
required franchise taxes and other fees that are due and payable.
 
IN WITNESS WHEREOF, I have hereunto set my hand and seal of Seller as of this
19th day of December, 2007.
 
 
 
/s/ Rebecca M. Braddock                                 
Name:   Rebecca M. Braddock
Title:      Secretary, Siboney Corporation


 


 
I, Timothy J. Tegeler, CEO of Seller, hereby certify that Rebecca M. Braddock is
the duly elected, qualified and acting Secretary of Seller and that the
signature appearing above is her genuine signature.
 
IN WITNESS WHEREOF, I have hereunto signed my name as of this 19th day of
December, 2007.
 
 


 
/s/ Timothy J. Tegeler                                       
Name:   Timothy J. Tegeler
Title:       CEO, Siboney Corporation


 
 
[ATTACH EXHIBITS 1 THROUGH 4]
 
 


 


 
- iii -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
EXHIBIT C
 
 
Form of CEO Certificate
 
 
CEO CERTIFICATE
 
THIS CEO CERTIFICATE (this “Certificate”) is delivered to CLARINBRIDGE, LLC, a
Nevada limited liability company (“Buyer”), pursuant to Section 7.7 of that
certain Asset Purchase Agreement dated as of December 19, 2007 (the “Purchase
Agreement”), by and among Buyer and SIBONEY CORPORATION (“Seller”).
 
The undersigned hereby certifies that he is the duly appointed CEO of Seller,
and that Seller is the original, current and sole owner of all title, rights and
interest in the Asset that is the subject of and defined in the Purchase
Agreement, and that, to the best of his knowledge, that the representations and
warranties of Seller in Section 4 of and elsewhere in the Purchase Agreement as
they pertain to Seller and the Asset are true and complete on the date hereof in
all material respects, and that Seller has performed and complied with all
agreements, covenants and conditions required under the Purchase Agreement to be
performed by Seller.
 
The undersigned gives this Certificate to the best of his actual knowledge.
 
IN WITNESS WHEREOF, I have signed this Certificate this 19th day of December,
2007.
 
 


 
 


 
/s/ Timothy J. Tegeler                                               
Name:   Timothy J. Tegeler
Title:       CEO, Siboney Corporation
 


 
 
 

 
 


 
- iv -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
EXHIBIT D
 
 
Form of Bill of Sale and Assignment of Rights
 
 
BILL OF SALE AND ASSIGNMENT OF RIGHTS
 
 
FOR GOOD AND VALUABLE CONSIDERATION, the receipt, adequacy and legal sufficiency
of which are hereby acknowledged, and as contemplated by Section 8.2.3 of that
certain Asset Purchase Agreement dated as of December 19, 2007 (the “Purchase
Agreement”), to which CLARINBRIDGE, LLC, a Nevada limited liability company
(“Buyer”), and SIBONEY CORPORATION, a Maryland corporation (“Seller”), are
parties, Seller hereby sells, transfers, assigns, conveys, grants and delivers
to Buyer, effective as of 2:02 p.m. (EST) on December 21, 2007 (the “Effective
Time”), all of Seller’s right, title and interest in the asset (“Asset”) as more
particularly described as
 
 
That certain Claim No. CU-2510 against the Republic of Cuba issued in the name
of SIBONEY CORPORATION, a Maryland corporation, said claim being certified in
the amount of TWO MILLION FOUR HUNDRED FIFTY FOUR THOUSAND SIXTY EIGHT DOLLARS
AND NO CENTS (USD$2,454,068.00), together with interest entitled thereupon said
amount at 6% per annum running from November 23, 1959 to date of settlement, as
certified by the United States Foreign Claims Settlement Commission of the
United States Department of Justice, In the Matter of SIBONEY CORPORATION
(Decision No. CU-5906), dated October 20, 1971, as published by the United
States Foreign Claims Settlement Commission of the United States Department of
Justice and rendered pursuant to Title V of the International Claims Settlement
Act of 1949, 22 U.S.C. 1621 et seq., together with all rights, title, interests,
warranties, guarantees, licenses, powers, authorities, permits, actions, awards,
damages, retribution, restitution, monies, compensation, paybacks, proceeds,
rents, issues, profits and any other form of benefit, of, in the favor of or
owing, from the beginning of time until forever, SIBONEY CORPORATION and its
successors and assigns, therein, pertaining thereto or by virtue thereof, or
resulting from any settlement thereof, under the laws of the United States of
America, the Republic of Cuba, international law or any other applicable laws,
rules or regulations, but specifically excluding any right, title and interest
which SIBONEY CORPORATION has or may have in the underlying leasehold and other
property from which Claim No. CU-2510 against the Republic of Cuba arose
 
 
(collectively, the “Transferred Items”).
 
 
Seller covenants and agrees to warrant and defend the sale, transfer,
assignment, conveyance, grant and delivery of the Transferred Items hereby made
against all persons whomsoever, to take all steps reasonably necessary to
establish the record of Buyer’s title to the Transferred Items and, at the
request of Buyer, to execute and deliver further instruments of transfer and
assignment and take such other actions as Buyer may reasonably request to more
effectively transfer and assign to and vest in Buyer each of the Transferred
Items, all at the sole cost and expense of Seller.  Without limiting any of the
foregoing, Seller hereby constitutes and appoints Buyer the true and lawful
agent and attorney in fact of Seller, with full power of substitution and
resubstitution, in whole or in part, in the name and stead of Seller but on
behalf and for the benefit of Buyer and its successors and assigns, from time to
time: (a) to demand, receive and collect any and all of the Transferred Items
and to give receipts and releases for and with respect to the same, or any part
thereof; (b) to institute and prosecute, in the name of Seller or otherwise if
necessary, any and all proceedings at law, in equity or otherwise, that Buyer or
its successors and assigns may deem proper in order to collect or reduce to
possession any of the Transferred Items and in order to enforce any claim or
right of any kind hereby assigned or transferred, or intended so to be; and (c)
to do all things legally permissible, required or reasonably deemed by Buyer to
be required to recover and collect the
 


 
- v -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
Transferred Items and to use Seller’s name, if necessary and subject to that
certain Letter Agreement on Disclosure of Confidential and Proprietary
Information effective as of October 29, 2007 and entered into by Buyer and
Seller and made a part of the Purchase Agreement, in such manner as Buyer may
reasonably deem necessary for the collection and recovery of same, Seller hereby
declaring that the foregoing powers are coupled with an interest and are and
shall be irrevocable by Seller.
 
 
The terms of the Purchase Agreement including, but not limited to, Seller’s
representations, warranties, covenants, agreements and indemnities relating to
the Transferred Items, are incorporated herein by this reference.  Seller
acknowledges and agrees that the representations, warranties, covenants,
agreements and indemnities contained in the Purchase Agreement shall not be
superseded hereby but shall remain in full force and effect to the full extent
provided therein.  In the event of any conflict or inconsistency between the
terms of the Purchase Agreement and the terms hereof, the terms of the Purchase
Agreement shall govern.
 
 
IN WITNESS WHEREOF, Seller has executed this Bill of Sale and Assignment of
Rights as of this 19th day of December, 2007.
 

     
SIBONEY CORPORATION,
 
a Maryland corporation
     
By: /s/ Timothy J. Tegeler                                 
 
Name:   Timothy J. Tegeler
 
Title:       CEO

 


 
 
[INSERT NOTARY SEAL AND SIGNATURE]
 


 
- vi -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
EXHIBIT E
 
 
Form of Consent Letter of Southwest Bank of St. Louis
 
 [LETTERHEAD OF SOUTHWEST BANK OF ST. LOUIS]


December 20, 2007


Attn: Mark Entwistle, Manager
Clarinbridge, LLC
c/o 1000 East Williams Street, Suite 204
Carson City, Nevada 89701
Facsimile: (913) 851-0713
 
Re:           Purchase by Clarinbridge, LLC (“Buyer”) of Certain Asset from
Siboney Corporation (“Debtor”)
 
 
Dear Mr. Entwistle:
 
 
The undersigned certifies that [he/she] is a duly appointed and authorized
representative of Southwest Bank of St. Louis (the “Secured Party”).  The
Secured Party acknowledges that Buyer and Debtor have entered into a certain
Asset Purchase Agreement (the “Purchase Agreement”) whereby Buyer is purchasing
the following asset of Debtor (the “Asset”):
 
 
That certain Claim No. CU-2510 against the Republic of Cuba issued in the name
of SIBONEY CORPORATION, a Maryland corporation, said claim being certified in
the amount of TWO MILLION FOUR HUNDRED FIFTY FOUR THOUSAND SIXTY EIGHT DOLLARS
AND NO CENTS (USD$2,454,068.00), together with interest entitled thereupon said
amount at 6% per annum running from November 23, 1959 to date of settlement, as
certified by the United States Foreign Claims Settlement Commission of the
United States Department of Justice, In the Matter of SIBONEY CORPORATION
(Decision No. CU-5906), dated October 20, 1971, as published by the United
States Foreign Claims Settlement Commission of the United States Department of
Justice and rendered pursuant to Title V of the International Claims Settlement
Act of 1949, 22 U.S.C. 1621 et seq., together with all rights, title, interests,
warranties, guarantees, licenses, powers, authorities, permits, actions, awards,
damages, retribution, restitution, monies, compensation, paybacks, proceeds,
rents, issues, profits and any other form of benefit, of, in the favor of or
owing, from the beginning of time until forever, SIBONEY CORPORATION and its
successors and assigns, therein, pertaining thereto or by virtue thereof, or
resulting from any settlement thereof, under the laws of the United States of
America, the Republic of Cuba, international law or any other applicable laws,
rules or regulations, but specifically excluding any right, title and interest
which SIBONEY CORPORATION has or may have in the underlying leasehold and other
property from which Claim No. CU-2510 against the Republic of Cuba arose.
 
 
The Secured Party further acknowledges that it is a party with Debtor to the
following agreements for or through which substantially all of Debtor’s assets
have been pledged as collateral in favor of the Secured Party including, but not
limited to, the Asset: Letter Agreement dated April 2, 2007; Promissory Note
dated April 2, 2007 on Loan 120300954-10000; Promissory Note dated April 2, 2007
on Loan 120300954-22003; Subordination Agreement dated March 21, 2007 in respect
of Timothy J. Tegeler; Subordination Agreement dated March 21, 2007 in respect
of Lewis B. Shepley; General Business Security Agreement dated June 1, 2003;
Line of Credit Note dated January 5, 2001; Variable Rate Note dated January 5,
2001; Security Agreement – Accounts dated January 5, 2001; Security
 


 
- vii -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
Agreement – Inventory dated January 5, 2001; Security Agreement – Equipment
dated January 5, 2000; and Security Agreement dated June 12, 1997 (collectively,
the “Security Agreements”).
 
For good and valuable consideration, the adequacy and sufficiency of which is
hereby acknowledged, upon Secured Party’s receipt of $1,000,000.00 in the
Debtor’s Account (as defined below), the Secured Party’s lien on the Asset shall
be released, and Secured Party shall file the Uniform Commercial Code
termination statement enclosed herewith.  Furthermore, the Secured Party hereby
provides its written consent to the sale of the Asset contemplated by the
Purchase Agreement, and Buyer shall be entitled to rely on such consent in all
cases to that effect.
 
Payment shall be made to the following account (the “Account”) by wire transfer
pursuant to the following instructions:
 
Southwest Bank of St. Louis
13205 Manchester Road
St. Louis, MO 63131
ABA # 081000980
For the account of
Siboney Corporation
325 N. Kirkwood Rd. #300
St. Louis, MO 63122
Account # 32038534


 
This letter shall not operate to release Debtor from any of the indebtedness
secured by the Security Agreements and all terms of the Security Documents and
any other agreements in favor of Secured Party (except for the release of the
Secured Party’s lien on the Asset) shall remain in full force and effect.
 
 
Sincerely,
 


SOUTHWEST BANK OF ST. LOUIS




By: /s/ Susan L. Bentele                                 
Name:    Susan L. Bentele
Title:       Senior Vice President




 
- viii -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
EXHIBIT F
 
 
Form of Consent Letter of Timothy J. Tegeler
 
 [PERSONAL LETTERHEAD OF TIMOTHY J. TEGELER]


December 19, 2007


Attn: Mark Entwistle, Manager
Clarinbridge, LLC
c/o 1000 East Williams Street, Suite 204
Carson City, Nevada 89701
Facsimile: (913) 851-0713
 
Re:           Purchase by Clarinbridge, LLC (“Buyer”) of Certain Asset from
Siboney Corporation (“Debtor”)
 
 
Dear Mr. Entwistle:
 
 
The undersigned certifies that he is a secured party in relation to Debtor (the
“Secured Party”).  The Secured Party acknowledges that Buyer and Debtor have
entered into a certain Asset Purchase Agreement (the “Purchase Agreement”)
whereby Buyer is purchasing the following asset of Debtor (the “Asset”):
 
 
That certain Claim No. CU-2510 against the Republic of Cuba issued in the name
of SIBONEY CORPORATION, a Maryland corporation, said claim being certified in
the amount of TWO MILLION FOUR HUNDRED FIFTY FOUR THOUSAND SIXTY EIGHT DOLLARS
AND NO CENTS (USD$2,454,068.00), together with interest entitled thereupon said
amount at 6% per annum running from November 23, 1959 to date of settlement, as
certified by the United States Foreign Claims Settlement Commission of the
United States Department of Justice, In the Matter of SIBONEY CORPORATION
(Decision No. CU-5906), dated October 20, 1971, as published by the United
States Foreign Claims Settlement Commission of the United States Department of
Justice and rendered pursuant to Title V of the International Claims Settlement
Act of 1949, 22 U.S.C. 1621 et seq., together with all rights, title, interests,
warranties, guarantees, licenses, powers, authorities, permits, actions, awards,
damages, retribution, restitution, monies, compensation, paybacks, proceeds,
rents, issues, profits and any other form of benefit, of, in the favor of or
owing, from the beginning of time until forever, SIBONEY CORPORATION and its
successors and assigns, therein, pertaining thereto or by virtue thereof, or
resulting from any settlement thereof, under the laws of the United States of
America, the Republic of Cuba, international law or any other applicable laws,
rules or regulations, but specifically excluding any right, title and interest
which SIBONEY CORPORATION has or may have in the underlying leasehold and other
property from which Claim No. CU-2510 against the Republic of Cuba arose.
 
 
The Secured Party further acknowledges that it is a party with Debtor to the
following agreements for or through which substantially all of Debtor’s assets
have been pledged as collateral in favor of the Secured Party including, but not
limited to, the Asset: Note and Warrant Purchase Agreement dated March 21, 2007;
Subordination Agreement dated March 21, 2007 in respect of Timothy J. Tegeler;
10% Subordinated Secured Promissory Note dated March 21, 2007; and Security
Agreement dated March 21, 2007 (collectively, the “Security Agreements”).
 
For good and valuable consideration, the adequacy and sufficiency of which is
hereby acknowledged, upon Debtor’s receipt of the Purchase Price (as that term
is defined in the Purchase Agreement), the Secured Party does hereby consent to
the release of the Asset from the lien of the Security Agreements, and
authorizes Buyer to file the
 


 
- ix -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




Uniform Commercial Code termination statements enclosed herewith.  Furthermore,
the Secured Party hereby provides its written consent to the transactions
contemplated by the Purchase Agreement, and Buyer shall be entitled to rely on
such consent in all cases to that effect.  This letter shall not operate to
release Debtor from any of the indebtedness secured by the Security Agreements
 
Sincerely,


/s/ Timothy J. Tegeler                              
Timothy J. Tegeler








Cc:  Scott R. Jablonski, Esq.


 
- x -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




EXHIBIT G
 
Form of Consent Letter of Lewis B. Shepley
 
 [PERSONAL LETTERHEAD OF LEWIS B. SHEPLEY]


December 19, 2007


Attn: Mark Entwistle, Manager
Clarinbridge, LLC
c/o 1000 East Williams Street, Suite 204
Carson City, Nevada 89701
Facsimile: (913) 851-0713
 
Re:           Purchase by Clarinbridge, LLC (“Buyer”) of Certain Asset from
Siboney Corporation (“Debtor”)
 
 
Dear Mr. Entwistle:
 
 
The undersigned certifies that he is a secured party in relation to Debtor (the
“Secured Party”).  The Secured Party acknowledges that Buyer and Debtor have
entered into a certain Asset Purchase Agreement (the “Purchase Agreement”)
whereby Buyer is purchasing the following asset of Debtor (the “Asset”):
 
 
That certain Claim No. CU-2510 against the Republic of Cuba issued in the name
of SIBONEY CORPORATION, a Maryland corporation, said claim being certified in
the amount of TWO MILLION FOUR HUNDRED FIFTY FOUR THOUSAND SIXTY EIGHT DOLLARS
AND NO CENTS (USD$2,454,068.00), together with interest entitled thereupon said
amount at 6% per annum running from November 23, 1959 to date of settlement, as
certified by the United States Foreign Claims Settlement Commission of the
United States Department of Justice, In the Matter of SIBONEY CORPORATION
(Decision No. CU-5906), dated October 20, 1971, as published by the United
States Foreign Claims Settlement Commission of the United States Department of
Justice and rendered pursuant to Title V of the International Claims Settlement
Act of 1949, 22 U.S.C. 1621 et seq., together with all rights, title, interests,
warranties, guarantees, licenses, powers, authorities, permits, actions, awards,
damages, retribution, restitution, monies, compensation, paybacks, proceeds,
rents, issues, profits and any other form of benefit, of, in the favor of or
owing, from the beginning of time until forever, SIBONEY CORPORATION and its
successors and assigns, therein, pertaining thereto or by virtue thereof, or
resulting from any settlement thereof, under the laws of the United States of
America, the Republic of Cuba, international law or any other applicable laws,
rules or regulations, but specifically excluding any right, title and interest
which SIBONEY CORPORATION has or may have in the underlying leasehold and other
property from which Claim No. CU-2510 against the Republic of Cuba arose.
 
 
The Secured Party further acknowledges that it is a party with Debtor to the
following agreements for or through which substantially all of Debtor’s assets
have been pledged as collateral in favor of the Secured Party including, but not
limited to, the Asset: Note and Warrant Purchase Agreement dated March 21, 2007;
Subordination Agreement dated March 21, 2007 in respect of Lewis B. Shepley; 10%
Subordinated Secured Promissory Note dated March 21, 2007; and Security
Agreement dated March 21, 2007  (collectively, the “Security Agreements”).
 
For good and valuable consideration, the adequacy and sufficiency of which is
hereby acknowledged, upon Debtor’s receipt of the Purchase Price (as that term
is defined in the Purchase Agreement), the Secured Party does hereby consent to
the release of the Asset from the lien of the Security Agreements, and
authorizes Buyer to file the Uniform Commercial Code termination statements
enclosed herewith.  Furthermore, the Secured Party hereby
 


 
- xi -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




provides its written consent to the transactions contemplated by the Purchase
Agreement, and Buyer shall be entitled to rely on such consent in all cases to
that effect.  This letter shall not operate to release Debtor from any of the
indebtedness secured by the Security Agreements.
 
Sincerely,


/s/ Lewis B. Shepley                                      
Lewis B. Shepley










Cc:   Scott R. Jablonski, Esq.


 
- xii -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
EXHIBIT H
 
 
Form of Officer Certificate
 
 
OFFICER CERTIFICATE
 
THIS OFFICER CERTIFICATE (this “Certificate”) is delivered to SIBONEY
CORPORATION, a Maryland corporation (“Seller”), pursuant to Section 6.4 of that
certain Asset Purchase Agreement dated as of December 19, 2007 (the “Purchase
Agreement”), by and among Seller and CLARINBRIDGE, LLC, a Nevada limited
liability company (“Buyer”).
 
The undersigned hereby certifies that he is the duly appointed sole Manager of
Buyer and that the representations and warranties of Buyer in Section 5 of and
elsewhere in the Purchase Agreement as they pertain to Buyer are true and
complete on the date hereof in all material respects, and that Buyer has
performed and complied with all agreements, covenants and conditions required
under the Purchase Agreement to be performed by Buyer.
 
The undersigned gives this Certificate, to the best of his actual knowledge, as
an officer of Buyer and not in his individual capacity.
 
IN WITNESS WHEREOF, I have signed this Certificate this 19th day of December,
2007.
 





 
CLARINBRIDGE, LLC,
 
a Nevada limited liability company
     
By:  /s/ Mark Entwistle                                         
 
Name:    Mark Entwistle
 
Title:       Manager



 
- xiii -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
SCHEDULE 4.5
 
 
ENCUMBRANCES
 
 
1.
Southwest Bank of St. Louis, pursuant to the following: Letter Agreement dated
April 2, 2007; Promissory Note dated April 2, 2007 on Loan 120300954-10000;
Promissory Note dated April 2, 2007 on Loan 120300954-22003; Subordination
Agreement dated March 21, 2007 in respect of Timothy J. Tegeler; Subordination
Agreement dated March 21, 2007 in respect of Lewis B. Shepley; General Business
Security Agreement dated June 1, 2003; Line of Credit Note dated January 5,
2001; Variable Rate Note dated January 5, 2001; Security Agreement – Accounts
dated January 5, 2001; Security Agreement – Inventory dated January 5, 2001;
Security Agreement – Equipment dated January 5, 2000; and Security Agreement
dated June 12, 1997.

 
 
2.
Timothy J. Tegeler, pursuant to the following: Note and Warrant Purchase
Agreement dated March 21, 2007; Subordination Agreement dated March 21, 2007 in
respect of Timothy J. Tegeler; 10% Subordinated Secured Promissory Note dated
March 21, 2007; and Security Agreement dated March 21, 2007.

 
 
3.
Lewis B. Shepley, pursuant to the following: Note and Warrant Purchase Agreement
dated March 21, 2007; Subordination Agreement dated March 21, 2007 in respect of
Lewis B. Shepley; 10% Subordinated Secured Promissory Note dated March 21, 2007;
and Security Agreement dated March 21, 2007.

 


 
- xiv -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
SCHEDULE 7.4
 
 
MATERIAL CONSENTS
 
 
1.
Southwest Bank of St. Louis

 
 
2.
Timothy J. Tegeler

 
 
3.
Lewis B. Shepley

 
 


 
 
- xv -
 